Case 2:19-mj-00793-RCM Document 1 Filed 04/15/19 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

IN THE MATTER OF THE SEARCHES
OF: ,

SILVER I-PHONE in BLACK AND WHITE | Magistrate No. 19-792
CASE, MOBILE CELLULAR PHONE,
MODEL A1688, FC ID: BCG-E2946A

 

NOKIA CELLULAR PHONE in ORANGE

CASE, IMEI: 353048060961986 Magistrate No. 19-793

 

BLUE AND BLACK ALCATEL
CELLULAR PHONE, Magistrate No. 19-794
S/N: B1780002C171SDYR

 

WHITE HTC CELLULAR PHONE,

IMEI: 990007225224697 Magistrate No. 19-795

 

VERIZON SAMSUNG FLIP PHONE,

MEID HEX: A0000047509619 Magistrate No. 19-796

 

BLACK AND SILVER LG CELLULAR

PHONE, IMEI: 354885-07-721298-9 Magistrate No. 19-797

 

 

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR SEARCH WARRANTS

I, Melissa Laukaitis, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am an investigative or law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510(7); that is, an officer of the United States
who is empowered by law to conduct investigations of and to make arrests for offenses enumerated.
in Title 18, United States Code, Section 2516.

2. I am a Special Agent with the United States Drug Enforcement Administration
(DEA) having been employed as such for approximately the past thirteen (13) years. I am currently

assigned to the DEA Pittsburgh District Office, Group 62. As part of my duties, J am authorized
Case 2:19-mj-00793-RCM Document1 Filed 04/15/19 Page 2 of 17

to conduct investigations of persons who engage in drug trafficking offenses; specifically, the
unlawful distribution of controlled dangerous substances in violation of Title 21 United States
Code, Sections 841 and 846. I have obtained the information below through my direct involvement
in this investigation and through other DEA Special Agents; Task Force Officers, State Officers,
as well as reliable confidential sources.

3. Your Affiant has been involved in narcotics related arrests and the execution of
search warrants which resulted in the seizure of narcotics, and assisted in the supervision of
activities of informants who provided information and assistance resulting in drug buys. During
the course of Your Affiant’s training and experience, Your Affiant has become familiar with the
methods and techniques associated with the distribution of narcotics, the laundering of drug
proceeds, and the organization of drug conspiracies. In the course of conducting these
investigations, Your Affiant has been involved in the use of the following investigative techniques:
interviewing informants and cooperating witnesses, conducting physical surveillance, conducting
and participating in short-term and long-term undercover operations including reverse undercover
‘drug operations, consensual monitoring and recording of both telephonic and non-telephonic
communications, analyzing pen register data, conducting court-authorized wire and oral
interception electronic surveillance, and preparing and executing search warrants which have led
to substantial seizures of narcotics, firearms, contraband, and evidence of criminal activity.

4. During my assignment with the DEA, I have participated in a wide variety of
international and domestic investigations, including money laundering, drug trafficking, and
airport interdiction. I have been the case agent for major narcotic investigations that led to the

indictment of numerous individuals. I have been the affiant for, and participated in, numerous
Case 2:19-mj-00793-RCM Document1 Filed 04/15/19 Page 3 of 17

wiretap investigations during which I have monitored hundreds of hours of conversations between
drug dealers.

5. I have received specialized training in multiple sessions and/or seminars on the sale
and packaging of controlled substances, as well as firearms recognition and the characteristics of
an armed gunman. I have utilized this training and experience and have participated in numerous
significant arrests for legal drug trafficking and/or the criminal possession/use of firearms. As a
result of these investigations, my training and experience, conversations with other agents, and
interviews of drug users and traffickers, I am familiar with the methods and language used by
traffickers to smuggle, store, and distribute drugs, collect and launder drug proceeds, and avoid
getting caught by law enforcement officers.

6. As part of my duties, I am authorized to conduct investigations of persons who
engage in drug trafficking offenses; specifically, the unlawful distribution of controlled dangerous
substances in violation of Title 21 United States Code, Sections 841 and 846. I have obtained the
information below through my direct involvement in this investigation and through other DEA
Special Agents; Task Force Officers, and other local officers, as well as several reliable
confidential sources.

7. The statements contained in this affidavit are based primarily on discussions with
other law enforcement agents and witnesses, information provided to me by other law enforcement
agents, review of documents and records, and my personal knowledge, observations, experience
and training.

IDENTIFICATION OF THE DEVICES TO BE EXAMINED
8. Your Affiant seeks a search warrant for the six electronic storage devices described

in Attachment A.
Case 2:19-mj-00793-RCM Document1 Filed 04/15/19 Page 4 of 17

9. These devices have been in secure law enforcement custody since the time they
were recovered (the circumstances of which are explained more fully below). In my training and
experience, I know that the devices have been stored in which their contents are, to the extent
material to this investigation, in substantially the same state as they were when the devices first
came into the possession of law enforcement.

PROBABLE CAUSE

10. In December 2016, while working in an undercover capacity, Penn Hills Detective
Nate Laero was standing in a Long John Silver restaurant in Penn Hills, PA, where he was
approached by Very! LONG (NOTE: Detective Laero was familiar with LONG from previous
joint drug trafficking investigations with Penn Hills Police and DEA). LONG asked Detective
Laero if he was looking for any “tickets”. Detective Laero that LONG was referring to drugs when
he asked Detective Laero about “tickets”. Detective Laero stated that he was looking for “tickets”
and LONG gave Detective Laero three stamp bags of heroin with the stamp “GNC”. LONG then
asked Detective Laero for his phone number, which Detective Laero provided to LONG. LONG
told Detective Laero that he would call him at a later time about purchasing additional amounts of
heroin from LONG. Several hours later, Detective LAERO received a phone call from telephone
number 412-277-1530, where LONG identified himself as “Mitch” and referred to the three stamp
bag transaction. LONG advised Detective Laero to use this phone number to contact him for
additional amounts of heroin. Since this transaction, Detective Laero has spoken with LONG
utilizing this phone number, and LONG has told Detective Laero that he was “ready”, meaning
Detective Laero was able to purchase heroin from LONG.

Ii. In December 2016 and January 2017, Allegheny County Police Detectives

developed multiple confidential sources of information who have provided the same telephone

4
Case 2:19-mj-00793-RCM Document1 Filed 04/15/19 Page 5 of 17

number as the phone number that they have utilized, and are still able to utilize, to purchase heroin.
from Darnell BLAND and Veryl LONG. Each CS has stated that in order to purchase heroin, they
would first call the phone number 412-277-1530 to arrange for the purchase. Shortly after making
the phone call, the CS’s would travel to a pre-determined location where they knew BLAND and
LONG were holding heroin. Upon arrival, the CS’s would then meet with a white male, identified
by law enforcement as Gregory JAPALUCCI.

12. In December of 2016, Allegheny County Police developed CS-1 during an
unrelated heroin overdose investigation. CS-1 was the friend of the victim, and was able to provide
information regarding heroin distribution. CS-1 also admitted that he/she was a heroin user and
has known Darnell BLAND for several years. CS-1 positively identified a photograph of BLAND
and knew him as “Eric”. CS-1 stated that he/she has purchased heroin from BLAND over the
course of several years, and that BLAND is currently utilizing the same phone number to distribute
heroin.

13. In December 2016 and January 2017, Allegheny County Police Detectives
developed four additional confidential sources of information (hereinafter referred to as CS-2, CS-
3, CS-4 and CS-5) who were able to provide information regarding BLAND and LONG and their
heroin distribution activities.

14. CS-2 identified two black males in the Swissvale, PA area, by the names of “Q”
(known to law enforcement as LONG) and “D” (known to law enforcement as.BLAND). During
surveillance, Allegheny County Police Detectives were able to observe a hand to hand drug
transaction between CS-2 and JAPALUCCI. Shortly after this transaction, the Detectives
conducted a traffic stop on CS-2, and found CS-2 to be in possession of bundle amounts of heroin.

CS-2 immediately cooperated with law enforcement. CS-2 stated that he/she would call 412-277-

5
Case 2:19-mj-00793-RCM Document1 Filed 04/15/19 Page 6 of 17 |

1530 to arrange for the purchase of heroin. CS-2 would then meet with JAPALUCCI in Swissvale,
PA and obtain the heroin following this phone call.

15. CS-3 also identified two black males in the Swissvale, PA area, by the names of
“Q” (known to law enforcement as LONG) and “D” (known to law enforcement as BLAND).
During surveillance, Allegheny County Police Detectives were able to observe a hand to hand drug
transaction between CS-3 and JAPALUCCI. Shortly after this transaction, the Detectives
conducted a traffic stop on CS-3, and found CS-3 to be in possession of bundle amounts of heroin.
CS-3 immediately cooperated with law enforcement. CS-3 stated that he/she would call 412-277-
1530 to arrange for the purchase of heroin. CS-3 would then meet with JAPALUCCI in Swissvale,
PA and obtain the heroin following this phone call.

16. CS-4 also identified a black male_in the Swissvale, PA area, by the names of “D”
(known to law enforcement as BLAND). During surveillance, Allegheny County Police Detectives
were able to observe a hand to hand drug transaction between CS-4 and JAPALUCCI. Shortly
after this transaction, the Detectives conducted a traffic stop on CS-4, and found CS-4 to be in
possession of bundle amounts of heroin. CS-4 immediately cooperated with law enforcement. CS-
4 stated that he/she would call 412-277-1530 to arrange for the purchase of heroin. CS-4 would
then meet with J APALUCCI in Swissvale, PA and obtain the heroin following this phone call.

17. CS-5 also identified a black male in the Swissvale, PA area, by the names of “D”
(known to law enforcement as BLAND). During surveillance, Allegheny County Police Detectives
were able to observe a hand to hand drug transaction between CS-5 and JAPALUCCI. Shortly
after this transaction, the Detectives conducted a traffic stop on CS-5, and found CS-5 to be in

possession of bundle amounts of heroin. CS-5 immediately cooperated with law enforcement. CS-
Case 2:19-mj-00793-RCM Document 1 Filed 04/15/19 Page 7 of 17

5 stated that he/she would call 412-277-1530 to arrange for the purchase of heroin. CS-5 would
then meet with J APALUCCI in Swissvale, PA and obtain the heroin following this phone call.

18. During the last week of January 2017, several of these CS’s advised the Allegheny
County Police Detectives that LONG and BLAND have relocated from the Swissvale, PA area to
the south side area of Pittsburgh, PA to continue their heroin distribution. The CS’s stated that
LONG and BLAND are continuing to utilize 412-277-1530 in order to arrange for heroin
transactions.

19, Over the next several months, agents and detectives conducted several undercover
purchases utilizing these CS’s, and also utilizing the phone number 412-277-1530 in order to set
up each respective deal. During the phone call, the CS’s would speak to a member of the DTO and
would arrange for the purchase of heroin/fentanyl.

20. All drugs seized from the above detailed controlled purchases were sent to the
Allegheny County Police Crime lab for analysis, and all drugs tested positive as being fentanyl
and Butyryl Fentanyl,

GPS PING DATA ANALYSIS

21. On February 2, 2017, your affiant obtained a court ordered GPS ping on phone
‘number 412-277-1530, and have been monitoring the location of this telephone, which your affiant
knows to typically be in the possession of Very] LONG and Darnell BLAND, through Confidential
source information, surveillance, as well as your affiant being able to identify the voice utilizing
this phone number as Veryl LONG (specifically on February 17, 2017).

22. From the time period of approximately February 22, 2017 through March 2017,

your affiant observed ping data at random time intervals through the night time hours

(approximately 11:00 pm until 10:00 am), to determine where the phone was “sleeping” and where

7
Case 2:19-mj-00793-RCM Document 1 Filed 04/15/19 Page 8 of 17

the person controlling the phone was physically staying during night time hours, and is most likely
maintaining a residence. The ping data, though not all inclusive, is as follows (identifying the
accuracy prediction in meters, as well as the approximate location of the GPS data):

23. 3/7/17 11:38 pmi1lmeters 1315 Patterson St (Residence of J’Vhante

HAMPTON)
24. 3/8/17 8:18 am 15 meters 1315 Patterson St
25. 3/9/17 8:07 am 13 meters 1315 Patterson St
26. 3/10/17 7:50 am 15 meters 1315 Patterson St
27. = 3/11/17 | 9:02 am 13 meters 1315 Patterson St
28. = 3/12/17 11:59 pm 200 meters near Racquet Club Apartments,

Monroeville, PA (location identified by multiple CS’s where this organization
distributes heroin on weekends)

29. 3/13/17 1:13 am 31 meters 1315 Patterson St

30. 3/14/17 12:14 am 15 meters 1315 Patterson St.

31.  Inreference to the above listed GPS ping data, your affiant noted that during night
time hours until morning hours from March 7 until March 15, 2017, the individual who was
currently maintaining the phone with phone number 412-277-1530, which your affiant has
identified through controlled purchases, undercover phone calls, and CS information, as the phone
which is currently being utilized by the LONG and BLAND organization to arrange for the
purchases of heroin/fentanyl, is “sleeping” at 1315 Patterson St McKeesport, PA . On March 15,
2017, your affiant and other officers established surveillance at this location in the early morning
hours. At approximately 8:56 am, officers observed an unknown black female (later identified as

Nyshia PITTMAN) exit this location with a black male (later identified as J] Vhante HAMPTON).
8
Case 2:19-mj-00793-RCM Document1 Filed 04/15/19 Page9 of 17

Shortly after PITTMAN and HAMPTON drove away from the residence in PITTMAN’s vehicle,
a traffic stop was conducted on the vehicle for identification purposes. McKeesport police
identified the driver as PITTMAN, and the passenger as HAMPTON. At this time, your affiant
obtained GPS ping data, and this ping data indicated that telephone 412-277-1530 was located at
the location of the traffic stop, indicating that the phone was in HAMPTON’s possession, since
the previous night, the GPS ping of the phone indicated 1315 Patterson St, McKeesport, PA, and
it had not left this location until PITTMAN and HAMPTON departed.

32. In | addition, your affiant and officers conducted a trash pull shortly after
HAMPTON and PITTMAN departed the area. This trash was located directly behind the
residence, .and contained several pieces of mail and indicia with the name J’ Vhante HAMPTON,
to include important documents such as Parole documents and IRS tax documents.

33. Your affiant is familiar with HAMPTON and has personally interviewed
HAMPTON several years ago while investigating the LONG heroin DTO for the first time. During
that interview, HAMPTON stated that he had grown up with LONG and his associates, and that
they had been distributing heroin together in the same manner as is currently established, where
LONG and other leaders of the organization set up certain location with “workers” (heroin
distributors) to distribute heroin on behalf of the organization. HAMPTON stated that he had
distributed in the Monroeville, PA areas at that time, which is consistent with an area that the
LONG and BLAND DTO are distributing from at this time. At that same time, an additional
Confidential Source developed by the Pennsylvania State Police stated that he/she was aware that
HAMPTON was distributing heroin for the LONG DTO in the New Kensington, PA area, and
went by the nick names of “Spade” and “Diego”. (NOTE: During the trash pull on March 15, 2017,

your affiant located a piece of mail addressed to HAMPTON, where the author of the letter, who

9
Case 2:19-mj-00793-RCM Document1 Filed 04/15/19 Page 10 of 17

is currently incarcerated, refers to HAMPTON as “Spade-O”, indicating to your affiant that
HAMPTON maintains this nick name.) In addition, your affiant has interviewed several
Confidential Sources (CS-2 and CS-3 specifically), who had identified a black male by the name
of “Diego” who distributes in Monroeville, PA for LONG and BLAND, through calling the same
phone number, 412-277-1530, indicating that HAMPTON maintains this alias as well. CS-2 and
CS-3 stated that they have purchased heroin/fentanyl directly from “Diego” aka J’Vhante
HAMPTON in Monroeville, PA on past occasions, and have positively identified HAMPTON
through photographs provided by law enforcement.

34. In addition, your affiant has examined HAMPTON’s criminal record, and
HAMPTON ’s record indicated an extensive criminal record to include arrests and convictions for:
Possession of Firearms, multiple drug charges, multiple aggravated assaults, criminal mischief,
resisting arrest, Escape, cruelty to animals, Firearms carried without a license, and recklessly
endangering. HAMPTON is also currently on Parole with the State of Pennsylvania.

35. On March 21, 2017, agents and officers executed multiple search warrants as a
result of this investigation, to include HAMPTON’s residence located at 1315 Patterson St,
McKeesport, PA. During this search, agents and officers located the following items: black ski
mask, three (3) firearms, handguns and one rifle, ammunition, and six (6) cellular phones
(TARGET DEVICES 1-6). In addition to this evidence, HAMPTON was read his Miranda
warning (DEA-13 advice of rights), and HAMPTON made statements about his direct involvement
in heroin trafficking within the BLAND/LONG DTO. HAMPTON also stated that he had
purchased a pistol, rifle, ammunition, and the ski mask from an individual who is from the

Homewood area of Pittsburgh, PA, approximately 3-4 weeks prior to this search warrant.

10
Case 2:19-mj-00793-RCM Document1 Filed 04/15/19 Page 11 of 17

36. The TARGET DEVICES are currently located in the evidence storage facility at
the DEA Pittsburgh District Office at 1781 McKees Rocks Rd, McKees Rocks, PA 15136, and

are stored in a manner that is designed to preserve the electronic data.

37. Your Affiant submits that there is probable cause to search the devices found in
HAMPTON’s residence (TARGET DEVICES 1-6).

EVIDENCE COMMONLY GENERATED BY DRUG-TRAFFICKING AND
ELECTRONITCALLY STORED IN CELLULAR TELEPHONES

38. Your Affiant is aware through both training as well as experience gained through
multiple narcotics investigations, the targets of those narcotics investigations utilize cellular
telephones to not only arrange meetings with their drug customers but also speak with fellow co-
conspirators as well as their drug sources of supply. Your Affiant is also aware that these targets
also utilize multiple cellular telephones at one time in an effort to not only thwart detection by law
enforcement but also to compartmentalize their drug trafficking customers to one phone, their co-
conspirators to another phone, and their drug source of supply to yet another phone.

39. Based upon my training and experience, I am aware that it is generally a common
practice for drug traffickers to store the names and phone numbers of drug customers and
photographs and video detailing illegal activities in cellular telephones. Because drug traffickers
in many instances will “front” (that is, sell on consignment) controlled substances to their clients,
and/or will be “fronted” controlled substances from their suppliers, such record-keeping is
necessary to keep track of amounts paid and owed, and such records will also be maintained close
at hand so as to readily ascertain current balances. Often drug traffickers keep “pay and owe”
records to show balances due for drugs sold in the past (“pay”) and for payments expected (“owe”

as to the trafficker’s supplier(s) and the trafficker’s dealer(s). Additionally, drug traffickers must

1]
Case 2:19-mj-00793-RCM Document1 Filed 04/15/19 Page 12 of 17

maintain telephone and address listings of clients and suppliers and keep them immediately
available in order to efficiently conduct their drug trafficking business.

~ 40. Persons involved in significant drug trafficking typically conceal within
automobiles large amounts of currency, financial instruments, precious metals, jewelry and other
items of value, and/or proceeds of drug transactions and evidence of financial transactions relating
to obtaining, transferring, secreting, or spending large sums of money derived from narcotic
trafficking activities. This type of evidence can also be stored in applications that are commonly
found on “SMART” cellular telephones, such as those seized from the HAMPTON TARGET
DEVICES that are referenced throughout this affidavit.

41. Members of Drug Trafficking Organizations (DTO) often take group photographs
with other enterprise members posing with paraphernalia, money and/or drugs. Many cellular
telephones have a camera feature that is readily capable of capturing and storing these group
photos.

42. | Members of DTOs often store each other’s phone numbers and contact information
in the directories of their cellular phones.

43. Based on my experience and familiarity with cellular telephones, J am aware that
the telephones have voicemail and telephone directory features, as well as camera features which
allow the user to take photographs and store them in the cellular phone’s memory card. Based on
my experience and training, statements by other law enforcement officers, and personal
observations, I know that because of the storage capacity of cellular telephones, the portability of
cellular telephones, the ease with which information stored on a cellular telephone may be accessed
and/or organized, and the need for frequent communication in arranging narcotics transactions,

cellular telephones are frequently used by individuals involved in drug trafficking. In particular,

12
Case 2:19-mj-00793-RCM Document1 Filed 04/15/19 Page 13 of 17

I and other law enforcement officers have found that information frequently maintained on cellular
telephones includes the contact numbers of other co-conspirators, contact numbers for narcotics
customers and stored photographs of DTO activities. This evidence will come in the form of caller
identification information, call log information, telephone numbers, address information, or other
identification information, as well as opened and unopened voicemail and/or text messages,
photographs, videos and information about access to the Internet.

44. | Members of DTOs routinely use multiple physical phones in succession as one
breaks or the DTO feels that the number associated with the phone is compromised to: Law
Enforcement. The physical phone may no longer be an active communicative device, however
many times, these old phones are not discarded as they possess value to the DTO. The replaced
device contains within it the contact information for drug customers of the DTO, and many times
these phones are maintained as digital phone books should the new active phone become unusable
or unavailable. Furthermore, these replaced phones are commonly kept in a relatively accessible
location where either all or select members of the DTO can access the information within should
it become necessary. As stated above, members of DTOs routinely take photographs and or
memorialize other information of evidentiary value within these replaced phones. As such, it is
common to recover a multitude of otherwise inactive phones especially at locations central to or
important to the DTO.

TECHNICAL TERMS

45. . Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communications through radio
signals. These telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones or traditional “land line” telephones. A wireless

13
Case 2:19-mj-00793-RCM Document1 Filed 04/15/19 Page 14 of 17

telephone usually contains a “call log,” which records the telephone number, date, and time of
calls made to and from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing names and phone
numbers in electronic “address books;” sending, receiving, and storing text messages and e-mail;
taking, sending, receiving, and storing still photographs and moving video; storing and playing
back audio files; storing dates, appointments, and other information on personal calendars; and
accessing and downloading information from the Internet. Wireless telephones may also include
| global positioning system (“GPS”) technology for determining the location of the device.

46. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some GPS navigation
devices can give a user driving or walking directions to another location. These devices can
contain records of the addresses or locations involved in such navigation. The Global Positioning
System (generally abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth.
Each satellite contains an extremely accurate clock. Each satellite repeatedly transmits by radio a
mathematical representation of the current time, combined with a special sequence of numbers.
These signals are sent by radio, using specifications that are publicly available. A GPS antenna
on Earth can receive those signals. When a GPS antenna receives signals from at least four
satellites, a computer connected to that antenna can mathematically calculate the antenna’s
latitude, longitude, and sometimes altitude with a high level of precision.

47. Internet: The Internet is a global network of computers and other electronic devices
that communicate with each other. Due to the structure of the Internet, connections between
devices on the Internet often cross state and international borders, even when the devices

communicating with each other are in the same state.

14
Case 2:19-mj-00793-RCM Document1 Filed 04/15/19 Page 15 of 17

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

48. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can sometimes
be recovered with forensic tools.

49. As further described in Attachment B, this application seeks permission to locate
not only electronically stored information that might serve as direct evidence of the crimes
described on the warrant, but also forensic evidence that establishes how each device was used,
the purpose of its use, who used it, and when. There is probable cause to believe that this forensic
electronic evidence might be on the devices because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of
a file (such as a paragraph that has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia
of occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use,
who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a dynamic

7

process. Electronic evidence is not always data that can be merely reviewed by

15
Case 2:19-mj-00793-RCM Document1 Filed 04/15/19 Page 16 of 17

a review team and passed along to investigators. Whether data stored on a
computer is evidence may depend on other information stored on the computer
and the application of knowledge about how a computer behaves. Therefore,
contextual information necessary to understand other evidence also falls within
the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium.

50. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the devices consistent
with the warrant. The examination may require authorities to employ techniques, including but
not limited to computer-assisted scans of the entire medium, that might expose many parts of the
devices to human inspection in order to determine whether it is evidence described by the warrant.

51. Manner of execution. Because this warrant seeks only permission to examine
devices already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

16
Case 2:19-mj-00793-RCM Document 1 Filed 04/15/19 Page 17 of 17
I

CONCLUSION .
52. Based upon the foregoing, I submit that this affidavit supports probable cause for a
search warrant authorizing the examination of TARGET DEVICES 1-6, as described more fully

in Attachment A, to seek the items described in Attachment B.

bine Bohf

MELISSA LAUKAITIS
Special Agent
Drug Enforcement Administration

Subscribed to and Sworn before me
This 12" day of April, 2019.

ut b PliwvAtzY

ROBERT C. MITCHELL
United States Magistrate Judge

17
